DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iannello et al (US 2005/0121286 A1) in view of Baitz et al (US 2015/0197977 A1).

Regarding Claim 18, Iannello teaches a safe conduit device (24, 76, 78), as illustrated in figures 4-6, comprising a fixed portion (24) fixable to a safe wall, i.e, casino table top (14) as illustrated in figure 1, for example, and a removable portion (84, 86) removable from said fixed portion (100, 102); 
wherein the fixed portion (24) comprises: 
a) a banknote validator docking station,(84, 86) noting the validator (30) as illustrated in figures 2 and 13, configured to removably receive and lockably engage with a removable banknote validator (30), and 
b) a banknote cashbox docking station (88, 90, 96) configured to removably receive and lockably engage with a removable banknote cashbox as illustrated in figure 4,
wherein the banknote validator docking station (84, 86) and the banknote cashbox docking station (78) are fixedly connected together, i.e., via the wall and other components of the gaming table, but are spatially separated by the safe wall/table top;
wherein the banknote validator docking station (84, 86) includes an aperture (90) with a shape that corresponds to the cross-sectional profile of the pin connector (100, 102) as illustrated at figure 4.
Regarding Claim 18, Iannello does not teach a 
wherein the removable portion comprises a banknote transport module configured to provide a removable bridge spanning the spatial separation between the banknote validator docking station and the banknote cashbox docking station;
wherein the banknote transport module has a cross-sectional profile and a proximal end, and includes a banknote transport path configured to enable the conveyance of a banknote between the banknote validator and the banknote cashbox; and
wherein the banknote validator docking station includes an aperture with a shape that corresponds to the cross-sectional profile of the banknote transport module; and
wherein the banknote cashbox docking station includes an aperture for receiving the proximal end of the banknote transport module; and
wherein the size and shape of the banknote cashbox docking station and the banknote transport module are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible.
Regarding Claim 18, Baitz teaches wherein the removable portion comprises a banknote transport module (34), as illustrated at figure 1, configured to provide a removable bridge spanning the spatial separation, i.e., the safe wall (28) between the banknote validator (20) and the banknote cashbox (14);
wherein the banknote transport module (34) has a cross-sectional profile and a proximal end, and includes a banknote transport path (18) configured to enable the conveyance of a banknote between the banknote validator (20) and the banknote cashbox (14).
Regarding Claim 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a banknote transport module as taught by Baitz, in Iannello’s validator docking station for the purpose of accommodating the transport of banknotes to and from the validator and to and from the cashbox across the table/safe wall.  
Note also that it would have been obvious to have provided a safe as taught by Baitz, and to have incorporated the table top of Iannello as the top wall of the safe, for the purpose of providing additional protection of the contents of the cashbox from vandalism and pilferage.  Additionally, note that the top of the safe wall (28) as taught by Baitz, acts as a table.  
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to have duplicated the banknote validator docking station (84, 86) as taught by Iannello, so that a second docking station exists for supporting and mounting the cashbox to the underside of the safe wall/table top, noting paragraph 46, which mentions that the validator/bill acceptor (30) is mounted above the table playing surface (14) while the cash box (40) is mounted below.  See also figure 1, for example.
Since Iannello’s banknote validator docking station (84, 86) includes an aperture with a shape that corresponds to the cross sectional profile of the pin connection (100), it would have been obvious to have provided the banknote validator docking station with (including) an aperture with a shape that corresponds to the cross-sectional profile of the banknote transport module as taught by Baitz for the purpose of providing support while also enabling accommodation of the transport module and banknote transport to and from the validator and to and from the cassette; and
thus it would also be obvious to provide the banknote cashbox docking station includes an aperture for receiving the proximal end of the banknote transport module as taught by Iannello at figures 3 and 4, noting that Iannello’s pin connection (100) fits within the aperture (88, 96) from the proximal end to the distal end of the pin connection (100).
banknote cashbox docking station and banknote transport module and Baitz’ banknote transport module are designed such that the size and shape of the banknote cashbox docking station and the banknote transport module are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible.  Note that when either Baitz’ cashbox (14) and transport module (34) are removed, access is not enabled to the validator (20) and when Baitz’ validator (20) and transport module (34) are removed, access is not enabled to the cashbox (14) because the safe (16, 28) still protect the area within.  
Note again that it would have been obvious to have protected Iannello’s banknote cashbox module with Baitz’ taught safe for the purpose of increasing protection/security of said cashbox.
Regarding Claim 19, Iannello teaches both a banknote validator 30 and a cashbox (20) with docking station structure (84, 86) as illustrated in figures 3-6, which would have been obvious to have duplicated for the cashbox.

Regarding Claim 20, see rejection of Claim 18, above.
Regarding Claim 10, Baitz teaches a safe conduit device (34) as claimed in claim 18, wherein the fixed portion of the device includes a support effective for fixedly connecting the banknote validator docking station, as taught by Iannello, to the banknote cashbox docking station, as taught by Iannello, i.e., the duplicated docking station (84, 86), for example, noting that Iannello’s docking station (84, 86) conduit device (88, 96).  Note that both the validator docking station and the cashbox docking station are both connected via the table top/safe wall.
Regarding Claim 11, Iannello teaches wherein the support (88, 96) passes through the safe wall/table top, as illustrated in figures 3, 4, 5 and 6.
Regarding Claim 12, Baitz teaches wherein the support is a safe wall (28) of a safe (16) in which the safe conduit device has been installed.
Regarding Claim 13, Baitz teaches wherein the safe wall (28) delimits a boundary between the interior and the exterior of a safe (16) to which the safe conduit device (34) is attachable.
Regarding Claim 14, Baitz teaches wherein said banknote transport module (34) is removable from said banknote validator docking station, as taught by Iannello, when the banknote validator (20) is removed from said banknote validator docking station, as taught by Iannello. 
Regarding Claim 15, Iannello and Baitz teach, wherein the spatial separation between the banknote validator docking station and the banknote cashbox docking station is greater than a width t of the wall, since both Iannello’s table top and Baitz’ safe wall each have thickness, and Iannello teaches that the docking station (84, 86) exists on top of the surface of the table top/safe wall.
wherein the support is an anchoring surface attached to, or extending from, a safe wall of a safe in which the safe conduit device has been installed, as illustrated at Baitz at figure 1 and as illustrated at figures 3-6 of Iannello.
Regarding Claim 17, see rejection of Claim 15, above.
Regarding Claim 21, Iannello does not expressly teach a safe conduit device according to claim 20 wherein the size and shape of the banknote cashbox docking station and the banknote transport module are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible.
Regarding Claim 21, Iannello does not expressly teach, but Baitz teaches wherein the size and shape of the banknote cashbox docking station (24), as taught by Iannello, and the banknote transport module (34), as taught by Baitz, are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible, noting that Baitz’ safe (16, 28), as illustrated in figure 1, prevents the removal of the cashbox (14) while the validator portion (20) and the transport module (34) may be removed.  See also Baitz at figure 11, which shows cashboxes (14) within safe (16) that are able to remain within the safe while validator (12) and transport module (34) are removed.  Note that the term “removed” is a broad relative term that means to be “separated” or “not connected with” and is a functional term.  Such a functional term as “removed” can be construed to be met by Baitz’ because this term can be interpreted to 
Regarding Claim 22, Iannello does not expressly teach a safe conduit device according to claim 18 wherein the size and shape of the banknote cashbox docking station and the banknote transport module are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible.
Regarding Claim 22, Iannello does not expressly teach, but Baitz teaches wherein the size and shape of the banknote cashbox docking station (24), as taught by Iannello, and the banknote transport module (34) of Baitz, are adapted such that even when the banknote transport module (34) is fully removed from the safe conduit device, i.e., opening (30), access to the banknote cashbox (14) is not possible, as mentioned at Baitz, paragraph 9, second to last sentence, which states “this has the advantage that all components subject to wear are easily accessible to the service employees without access to the safe module being required”.  Note that Baitz’ safe (16, 28), as illustrated in figure 1, prevents the removal of the cashbox (14) while the validator portion (20) and the transport module (34) may be removed.  See 

Regarding Claim 23, Iannello teaches wherein the banknote cashbox docking station (84, 86) is in operative communication with the banknote transport module, i.e., power assembly (42), as illustrated in figures 2 and 4 and as mentioned at paragraphs 43 and 44, and is effective to transport a banknote from the banknote transport module (42) to the banknote cashbox (40), as illustrated in figures 2 and 4 and as mentioned at paragraph 33, first sentence.  See paragraphs 33, 43 and 44, reproduced as follows.
[0033] A power assembly 42 draws the valid notes away from the validator assembly 30 and deposits them into the cash box 40, which is to be mounted below the playing surface 14 of the gaming table 10. The power assembly 42 also supplies power to and exchanges information with the validator assembly 30 through a power connector located on the underside of the housing 22 as discussed below. The cash box 40 is contained within a cash box housing 78 having a cash box door 43 and a door lock 44 prevent unauthorized access to the contents of the cash box 40. The cash box 40 may simply be an open container having a slot in the top through which the notes are inserted. As depicted in FIG. 2 the cash box 40 receives and stacks the notes. While the cash box 40 may have a single stacker for all of the notes, it may be preferable to have two stacker sections as depicted, wherein first stacker section 45 receives and neatly stacks currency. A second stacker 46 can be used to stack a selected currency denomination or alternatively all non-currency notes accepted by the bill acceptor. As another alternative, the second stacker 46 could be used to store "fill slips" signifying additional chips being brought to the gaming table. Thus, the second stacker 46 could be used to store all documents, or all non-currency items, received by the bill acceptor. Accordingly, for this dual stacker cash box, the power assembly 42 will have a transport system and a deflector 47 to allow the notes to be directed to 
[0043] As illustrated in FIG. 4, the top of the narrow extension of the power assembly 42 includes a plurality of pin contacts 100 located extending from the power assembly 42 toward the validator assembly 30. The pin contacts 100 may be spring-loaded to maximize contact between the pin contacts 100 and contacts located on the base of the validator assembly 30. The pin contacts 100 and contacts on the validator assembly 30 are made of alloys that allow transfer of electrical power and data between the validator assembly 30 and the power assembly 42. Alternatively, pin contacts 100 may be used primarily to transfer power from the power assembly 42 to the validator assembly 30, whereas an optical coupling device 102 on the power assembly 42 communicates with an optical coupling device on the validator assembly 30 to transfer data information. 
[0044] The pin contacts 100 are attached to a power supply and controller in the power assembly 42. A cable 104 can be provided to couple power to the power assembly 42 and also electrically couple the controller of the power supply 42 to a computer server (not shown) in the casino. Alternatively, wireless technology can be used to communicate information between the bill acceptor 20 and a computer server (not shown) in the casino. 
Emphasis provided.
See also figures 2 and 3, reproduced as follows.


    PNG
    media_image1.png
    623
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    686
    media_image2.png
    Greyscale


As can be seen from figures 2-4, when read in light of paragraphs 33, 43 and 43, the bracket (24) mounts and connects the validator assembly (30) with the power 
Regarding Claim 24, Iannello teaches wherein the device further includes a removable banknote validator (30) configured to lockably engage, via the plates (84, 86, 88) and flanges (92, 94, 96), with the banknote validator docking station, and a removable banknote cashbox (40) configured to lockably engage with the banknote cashbox docking station (24), via the power assembly (42), as illustrated in figures 2-4 and as mentioned at paragraphs 40-44.  Note that the functional term “lockably engage” has no structure and has no particular planes, lines or points defining where the engagement occurs.  Thus, Iannello’s power assembly (42) engaging with the plates (88) and the flanges (96) meet the broadest reasonable interpretation of the functional term “lockably engage”.  

Regarding Claim 25, Iannello teaches wherein the banknote validator docking station (24) is adapted to functionally engage with the banknote validator (30) and with the banknote transport module (42) to permit the passage of a banknote from the banknote validator (30) through the banknote validator docking station (24) and subsequently into the banknote transport module (42), via opening (90), as illustrated in figures 2-4, and wherein the banknote cashbox docking station (24) is adapted to functionally engage with the banknote cashbox (40) and with the banknote transport module (42) to permit the passage of a banknote from the banknote transport module (42) through the banknote cashbox docking station (24) and subsequently into the banknote cashbox (40), as mentioned at paragraphs 40-44 and as illustrated in figures 2-4.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 

Applicant asserts that “limitation 1”, i.e., “the safe conduit device comprises a fixed portion fixable to a safe wall and a removable portion from said fixed portion” is not found in Iannello’s mounting bracket (24) because the mounting bracket is used “to secure the housing of the bill acceptor to a gaming table” as mentioned at p. 8 of Applicant’s Remarks received 2/23/21.  Applicant further asserts that this mounting bracket (24) is not “removable”.  
Note that the term “removable” is a broad relative term that means to be “separated” or “not connected with” and is a functional term.  Such a functional term as “removed” can be construed to be met by Iannello and Baitz’ because this term can be interpreted to include any type of removal whether or not it is by unscrewing a fastener, thus leaving the mounting bracket intact, or by destructive removal such as by cutting torch or saw, for example.  Further, Baitz states that the transportation module (34) may be assembled within the aperture, i.e., “the distance between the first interface and the second interface” as mentioned at paragraph 51 and as illustrated at figure 1, for Nerwin v. Erlichman, 168 USPQ 177, 179.  Also, Applicant provides no proof that the “locking mechanism” as discussed in paragraph 41 of Iannello, is one way and is not “unlockable” as well as lockable.  The term “lockable” is a broad functional term that implies locking by any number of structural means including being constrained by structures such as Iannello’s docking station/mounting bracket (24) which includes plates (84, 86, 88, 96) that can constrain the validator assembly (30) from movement with respect to the transport module/power assembly (42) and the cashbox (40).  If Iannello’s locking mechanism is also unlockable, then it would have followed that such a locking mechanism is also removable, if not by non-destructive, than at least by destructive means.  Neither is prevented by Iannello’s specification and disclosure.  In fact, paragraph 42, last sentence, mentions that the bracket (24) may be removed from the gaming table (10) by “squeezing together” the flanges (96) of the bracket.  
Regarding Element 85, this element has been determined to be a typographical error.  
Iannello in combination with Baitz is considered to teach Applicant’s claimed device as recited in Claims 10-25.
Regarding limitation 2, i.e., “a) a banknote validator docking station configured to removably receive and lockably engage with a removable banknote validator, and b) a 
As can be seen from figures 2-4, when read in light of paragraphs 33, 43 and 43, the bracket (24) mounts and connects the validator assembly (30) with the power assembly (42) which acts as a transport module to move the banknotes from the validator to the cashbox (40).  The power assembly (42) also has pins (100) and optical device (102) to connect electric power and optical data communication with the validator assembly (30).  
 See also the rejection of Claim 25, in which Iannello teaches wherein the device further includes a removable banknote validator (30) configured to lockably engage, via the plates (84, 86, 88) and flanges (92, 94, 96), with the banknote validator docking station, and a removable banknote cashbox (40) configured to lockably engage with the banknote cashbox docking station (24), via the power assembly (42), as illustrated in figures 2-4 and as mentioned at paragraphs 40-44.
Locking by constraint of structures such as the plates (84, 86, 88) and flanges (92, 94, 96) can be construed to meet the definition of locking.
Note also that such structures meet limitation 3, i.e., ‘the banknote validator docking station and the banknote cashbox docking station are fixedly connected together but are spatially separated by the safe wall” because they are constrained.  Note also that since Iannello’s cashbox is connected to the power assembly (42), the Nerwin v. Erlichman.  
Regarding limitation 4, i.e., “the removable portion comprises a (removable) banknote transport module configured to provide a removable bridge spanning the spatial separation between the banknote validator docking station and the banknote cashbox docking station”, the following is stated in response.  
Iannello teaches a bridge in the form of power assembly (42) as illustrated in figure 2, noting that the power assembly is both lockable and removable, as needed, within the broadest reasonable interpretation of those two functional limitations.  
See Baitz at figure 11, which shows cashboxes (14) within safe (16) that are able to remain within the safe while validator (12) and transport module (34) are removed.  Note that the term “removed” is a broad relative term that means to be “separated” or “not connected with” and is a functional term.  Such a functional term as “removed” can be construed to be met by Baitz’ because this term can be interpreted to include any type of removal whether or not it is by unscrewing a fastener, thus leaving the transportation module intact, or by destructive removal such as by cutting torch or saw, for example.  Further, Baitz states that the transportation module (34) may be assembled within the aperture, i.e., “the distance between the first interface and the 
Baitz at paragraph 9, second to last sentence, states, referring to the “removable bridge”, i.e., the intermediate module (34) that is set within opening (30), that “this has the advantage that all components subject to wear are easily accessible to the service employees without access to the safe module being required”.  Note that Baitz’ safe (16, 28), as illustrated in figure 1, prevents the removal of the cashbox (14) while the validator portion (20) and the transport module (34) may be removed.  See also Baitz at figure 11, which shows cashboxes (14) within safe (16) that are able to remain within the safe while validator (12) and transport module (34) are removed.  One of ordinary skill in the art would have expected that the gearing and transportation mechanism of Baitz’ removable bridge/intermediate module would have worn over time requiring maintenance to be performed, thus requiring its removal and/or replacement so as to enable continuous operation with a minimum of downtime.  Thus, rather than teaching that the intermediate module is not removable at all, Baitz teaches that it is in fact necessarily removable at least to enable maintenance to be performed.   

Regarding limitation 5, i.e., “the banknote transport module has a cross-sectional profile and a proximal end, and includes a banknote transport path configured to enable the conveyance of a banknote between the banknote validator and the banknote cashbox”, the following is stated in response.  

Regarding limitations 6 through 8, Applicant does not appear to provide any argument other than to restate the rejection. 
Therefore, Claims 10-25 remain rejected over Iannello and Baitz as described above.
Allowable Subject Matter
It is suggested that adding structural features such as describing the bolts and docking plates in more detail could provide further direction for overcoming the prior art of record.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bullock ‘893 and ‘792 are cited as representing a banknote validator with cassette/cashbox, as illustrated in figures 11a and 11b, for example.   


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

June 5, 2021